DETAILED ACTION

	This is a Non-Final action in response to the RCE filed 11/03/22 drawn to claims filed 10/10/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17, 19, 22-23, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over Yashiki et al. (US 2012/0064303) in view of Heim et al. (WO 2005/038136).
Yashiki et al. disclose an optical variable anti-counterfeiting element comprising: a transparent undulating structure layer 110 comprising a first undulating structure R1 and a second undulating structure R2, the specific volume of R1 is less than R2, as defined by the Specification (See Arguments); and an interference optically variable coating 120’ on the first undulating structure R1, wherein the coating may be a multilayer interference film, wherein the top and bottom layers are different materials/colors which would impart effects from both sides (0138-0140; Fig. 6).  Yashiki et al. disclose providing the element in a security document (0005).  Furthermore, no further structure is disclosed and the claim is solely distinguished by intended use.
Yashiki et al. substantially disclose the claimed invention for the reasons stated above, including a three-layer interference optically variable coating, but do not disclose a five-layer coating, particularly wherein the first and second partially transparent layers are different, and the dielectric layers are different.  However, Heim et al. teach a similar multilayer interference film, which may be structured as a first partially transparent layer (first absorber) 54, a first dielectric layer (first intermediate layer) 56, a reflection layer 58, a second dielectric layer (second intermediate layer) 60, and a second partially transparent layer (second absorber) 62 (Pg. 9, Para 4-6; Fig. 6), which can be provided on undulating surfaces (Fig. 8).  The first and second dielectric and/or absorbers may be different materials (Pg. 9, Para 4-6).  It would have been obvious to substitute the three layer multilayer interference film taught in Yashiki et al. with the five-layer multiple interference film taught in Heim to produce effects from both sides of viewing, and further to provide different partially transparent layers (absorbers) or dielectrics on each side to produce different color effects from each side (Pg. 9, Para 4-6).  

Response to Arguments

Applicant's arguments filed 11/03/22 have been fully considered but they are not persuasive.
That applicant contends that Yashiki does not disclose a “specific volume of the undulating structure”, a term specially designated in the Specification of the application to mean “the ratio of volume of a liquid that just completely covers the surface of the undulating structure when the undulating structure layer is arranged horizontally to the projected area of the undulated surface on the undulated structure on a horizontal surface”.  It is first noted that the “specific volume” may be simplified to the area of a single undulation and the width of the top surface of that undulation, so long as the undulations are directly adjacent such as in the Figures.  
Yashiki discloses a multitude of ranges within the constraints of their invention which read on the claim.  Specifically, Example 3 discloses that R1 has a depth of 100 nm and a width of 300 nm, and R2 has a depth of 300 nm and a width of 375 nm.  The area of the triangles as shown is A = W x D / 2.  A(R1) = 15,000, A(R2) = 56,250.  Thus the “specific volume” (A/W) of R1 = 50 and R2 = 150.  The specific volume of R1 is less than R2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637